DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.	Claim 19 is objected to because of the following informalities:  the limitation is missing a period as punctuation.  Appropriate correction is required.
3.	Claim 20 is objected to because of the following informalities:  the limitation “ lithium metal halides comprise one, two, three, four or more of Na, K, Mg, Ca, Sc, Al, Zn, Ga, Sr, Y, Zr, Nb, Mo, Cd, In, B, Sn, Sb, Si, Ge, Cs, Ba, La, Ce, other lanthanoids, Hf, Ta and Bil” in lines 4-6 is improper alternative claiming. Alternative claiming may be set forth as "a material (or at least one material) selected from the group consisting of A, B, and C" or "wherein the material is (or is at least one of) A, B, or C" see MPEP 2173.05(h). For the purpose of this Office Action, the limitation has been interpreted as “ lithium metal halides comprise one, two, three, four or more of Na, K, Mg, Ca, Sc, Al, Zn, Ga, Sr, Y, Zr, Nb, Mo, Cd, In, B, Sn, Sb, Si, Ge, Cs, Ba, La, Ce, other lanthanoids, Hf, Ta or Bil”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
6.	The term “around” in claims 1, 4, 5, 6, 10, 11,  13, 14, 16, 17, 18,  and 19 is a relative term which renders the claim indefinite. The term “around” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
7.	The term “about” in claims 4, 5, 6, 11, and 13  is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
8.	Claim 6 recites the limitation "the range" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of this Office Action, the limitation has been interpreted as "a range".
9.	Claim 10 recites the limitation "the range" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of this Office Action, the limitation has been interpreted as "a range".
10.	Claim 11 recites the limitation "the range" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of this Office Action, the limitation has been interpreted as "a range".
11.	Claim 13 recites the limitation "the range" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of this Office Action, the limitation has been interpreted as "a range".
12.	Claim 17 recites the limitation "the range" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of this Office Action, the limitation has been interpreted as "a range".
13.	Claim 18 recites the limitation "the range" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of this Office Action, the limitation has been interpreted as "a range".
14.	Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 18 recites “a grain size in the range from around 0.0 nm” in line 2.  It is not clear how a grain size can be around 0.0 nm.
Claim Rejections - 35 USC § 102
15.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


16.	Claim(s) 1-3, 7-9, 15, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yushin et al. (US 2017/0170515) as cited in IDS dated 8/21/20.
Regarding claim 1, Yushin discloses a solid state electrolyte-comprising Li or Li-ion battery cell([0038]), comprising: an anode electrode(negative anode 102, Fig. 1, [0034]); a cathode electrode (positive cathode 103, Fig. 1, [0034]) with an areal capacity loading that exceeds around 3.5 mAh/cm2 ( areal capacity loading is implicitly disclosed through densely packed electrodes,  high volumetric capacity and high volume fraction of active material in the electrodes [0048], [0059], [0060]); an ionically conductive separator layer that electrically separates the anode and cathode electrodes (separator 104, Fig. 1, [0034]); and one or more solid electrolytes ionically coupling the anode and the cathode([0034], [0038]-[0047]), wherein at least one of the one or more solid electrolytes or at least one solid electrolyte precursor of the one or more solid electrolytes is infiltrated into the solid state Li or Li-ion battery cell as a liquid([0048], [0060]).  The instant claim includes a recitation describing the manner in which the electrolyte is formed: by infiltration. Said recitation appears to be product by process language. Even though product by process claims are limited by and defined by the process, determination of patentability is based on the product itself.  MPEP 2113.
Regarding claim 2, Yushin discloses all of the claim limitations as set forth above. Yushin further discloses the at least one solid electrolyte or the at least one solid electrolyte precursor is melt-infiltrated into the solid state Li or Li-ion battery cell([0060]). The instant claim includes a recitation describing the manner in which the electrolyte is formed: by melt infiltrated. Said recitation appears to be product by process language. Even though product by process claims are limited by and defined by the process, determination of patentability is based on the product itself.  MPEP 2113.
Regarding claim 3, Yushin discloses all of the claim limitations as set forth above. Yushin further discloses  each of the one or more solid electrolytes is solid at room temperature(see ionic conductivity of 0.05 to 0.00005 S cm-1 at 30°C [0039]).
Regarding claim 7, Yushin discloses all of the claim limitations as set forth above. Yushin further discloses  the anode electrode is infiltrated with a first solid electrolyte with a first composition, wherein the cathode electrode is infiltrated with a second solid electrolyte with a second composition that is different than the first composition([0060], [0066]).
Regarding claim 8, Yushin discloses all of the claim limitations as set forth above. Yushin further discloses the one or more solid electrolytes comprise a single solid electrolyte([0060]).
Regarding claim 9, Yushin discloses all of the claim limitations as set forth above. Yushin further discloses  at least one of the anode and cathode electrodes comprises conversion-type active material ([0102]).
Regarding claim 15, Yushin discloses all of the claim limitations as set forth above. Yushin further discloses the anode electrode in a fully discharged state comprises electrically conductive, Li permeable material with internal pores that remain at least partially unfilled with solid electrolyte and are provided to at least partially accommodate volume increase during lithiation upon charging(composite particle compositions comprising scaffolding matrix materials and high capacity active material [0115], [0103]).
Regarding claim 20, Yushin discloses all of the claim limitations as set forth above. Yushin further discloses  the one or more solid electrolytes comprise: (i) one or more lithium metal halides, wherein either Cl or Br or both are present within the one or more lithium metal halides and wherein the one or more lithium metal halides comprise one, two, three, four or more of Na, K, Mg, Ca, Sc, Al, Zn, Ga, Sr, Y, Zr, Nb, Mo, Cd, In, B, Sn, Sb, Si, Ge, Cs, Ba, La, Ce, other lanthanoids, Hf, Ta or Bil ([0039]-[0047]).
Claim Rejections - 35 USC § 103
17.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
18.	Claims 4-6, 10-14, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yushin et al. (US 2017/0170515) as cited in IDS dated 8/21/20 as applied to claim 1 above.
Regarding claim 4, Yushin discloses all of the claim limitations as set forth above. Yushin further discloses a temperature of liquid phase infiltration of the at least one solid electrolyte or the at least one solid electrolyte precursor into the solid state Li or Li-ion battery cell ranges below 400°C ([0020]) which overlaps the claim range from about 50.0° C. to around 700.0° C, thus reading on the limitation.
Yushin is explicitly silent to the claimed range however, “in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05.
Regarding claim 5, Yushin discloses all of the claim limitations as set forth above. Yushin discloses the temperature of liquid phase infiltration ranges from below 400°C ([0020]) which overlaps the claim range of about 60.0° C. to around 400.0° C, thus reading on the limitation.
Yushin is explicitly silent to the claimed range however, “in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05.
Regarding claim 6, Yushin discloses all of the claim limitations as set forth above. Yushin further discloses the at least one solid electrolyte or the at least one solid electrolyte precursor exhibits a melting point in a range from 200°C to 450°C ([0013]) which overlaps the claim range of about 70.0° C. to around 350.0° C, thus reading on the limitation.
Yushin is explicitly silent to the claimed range however, “in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05.
Regarding claim 10, Yushin discloses all of the claim limitations as set forth above. Yushin discloses the use of elongated (e.g., 1D) particles (e.g., nanowires, nanotubes, nanoribbons, etc.) of active material in the electrodes filled with a solid electrolyte (including but not limited to the solid electrolytes described by Eq. 1-9 above or other solid electrolytes that may be melt-infiltrated into the electrodes) may be advantageous ([0100]) and the shape of the active particles may further enhance the mechanical properties and performance of cells with solid electrolytes([0100])  but does not explicitly disclose the anode electrode comprises particles with an average size in a range from around 0.2 micron to around 40 microns.
It would have been obvious to one of ordinary skill in the art to provide in the battery cell of Yushin,   the anode electrode comprises particles with an average size in a range from around 0.2 micron to around 40 microns in order to enhance mechanical properties and performance of cells with solid electrolytes.
Regarding claim 11, Yushin discloses all of the claim limitations as set forth above. Yushin discloses advanced solid state batteries that may utilize “volume changing,” “high capacity,” conversion-type active materials in anodes or cathodes, or both ([0101]) but does not explicitly disclose the particles comprise active material particles with gravimetric capacity in a discharged state in a range from about 500 mAh/g to around 3600 mAh/g.
It would have been obvious to one of ordinary skill in the art to provide the battery cell of Yushin with the particles comprise active material particles with gravimetric capacity in a discharged state in a range from about 500 mAh/g to around 3600 mAh/g, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP §2144.05 (II-A).
Regarding claim 12, Yushin discloses all of the claim limitations as set forth above. Yushin further discloses  the anode electrode comprises Si, Si alloy, Sn, Sn alloy, Li metal, Li alloy, or a combination thereof([0016]).
Regarding claim 13, Yushin discloses all of the claim limitations as set forth above. Yushin discloses advanced solid state batteries that may utilize “volume changing,” “high capacity,” conversion-type active materials in anodes or cathodes, or both ([0101]) but does not explicitly disclose the cathode electrode comprises active material particles with gravimetric capacity in a fully lithiated state in a range from about 260 mAh/g to around 1200 mAh/g.
It would have been obvious to one of ordinary skill in the art to provide the battery cell of Yushin with the cathode electrode comprises active material particles with gravimetric capacity in a fully lithiated state in a range from about 260 mAh/g to around 1200 mAh/g, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP §2144.05 (II-A).
Regarding claim 14, Yushin discloses all of the claim limitations as set forth above. Yushin discloses electrolytes (Eqs. 1-9) may include: (i) low melting temperature (within a range of around 150 to around 600° C., below that of the electrolyte decomposition), which allows infiltration of the electrolyte into densely packed electrodes for achieving high volumetric capacity ([0048]) but does not explicitly disclose the solid-state Li or Li-ion battery cell exhibits gravimetric energy density in excess of around 250 Wh/kg and volumetric energy density in excess of around 600 Wh/L.
It would have been obvious to one of ordinary skill in the art to modify the battery cell of Yushin to the solid-state Li or Li-ion battery cell exhibits gravimetric energy density in excess of around 250 Wh/kg and volumetric energy density in excess of around 600 Wh/L, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP §2144.05 (II-A).
Regarding claim 17, Yushin discloses all of the claim limitations as set forth above. Yushin discloses the electrolyte to exhibit ionic conductivity in a range from around 0.05 S cm−1 to around 0.00005 S cm−1 at 30° C([0039]) which overlaps the claim limitation of some or all of the one or more solid electrolytes exhibit conductivity at 60° C. in a range from around 5·10−4 S/cm to around 5·10−2 S/cm, thus reading on the limitation.
Yushin is explicitly silent to the claimed range however, “in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05.
Regarding claim 18, Yushin discloses all of the claim limitations as set forth above. Yushin does not explicitly disclose some or all of the one or more solid electrolytes exhibit a grain size in a range from around 0.0 nm to around 200.0 nm.
It would have been obvious to one of ordinary skill in the art to provide the battery cell of Yushin with some or all of the one or more solid electrolytes exhibit a grain size in a range from around 0.0 nm to around 200.0 nm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP §2144.05 (II-A).
Regarding claim 19, Yushin discloses all of the claim limitations as set forth above. Yushin does not explicitly disclose  some or all of the one or more solid electrolytes exhibit average hardness from around 0.1 GPa to around 3.0 GPa.
It would have been obvious to one of ordinary skill in the art to provide the battery cell of Yushin with   some or all of the one or more solid electrolytes exhibit average hardness from around 0.1 GPa to around 3.0 GPa, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP §2144.05 (II-A).
19.	Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yushin et al. (US 2017/0170515) as cited in IDS dated 8/21/20 as applied to claims 1 and 15 above.
Regarding claim 16, Yushin discloses all of the claim limitations as set forth above. Yushin  discloses porous scaffolding matrix with desired pore sizes and their distribution may be achieved, for example, by a combination of porosity in the polymer precursor and a carbon activation process ([0117]) but does not explicitly disclose the average size of the internal pores ranges from around 0.3 nm to around 20 microns.
It would have been obvious to one of ordinary skill in the art to provide in the battery cell of Yushin, the average size of the internal pores ranges from around 0.3 nm to around 20 microns in order to balance porosity in the polymer precursor and carbon activation, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP §2144.05 (II-A).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489. The examiner can normally be reached 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724